DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
In view of the pre-appeal brief filed on 09/20/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites the limitation “the first and second untampered glass sheets”.  There is insufficient antecedent basis for this limitation in the claim.
	For sake of further examination, the “untampered glass sheets” will be viewed as the “untampered glass sheets.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goelff et al. (US 5,434,006) in view of Jacquemin et al. (US 4,071,649) in view of Thewes (US 2014/005298) and further in view of Smith (US 6,737,151).
	Regarding claims 1 and 2, Goelff discloses a transparent, fire-resistant glazing panel comprising two glass sheets (1 and 5), a first and second layers of intumescent material (2 and 4), and a rough-faced vitreous material (3) (column 7, lines 25-32). Glass sheets (1 and 5) being ordinary soda-lime glass (column 1, lines 1-5), which is untempered glass. Here, the first and second intumescent layers and vitreous layer make of an “interlayer stack” as claimed.
	Goelff does not disclose an essentially inorganic layer, and while teaching the panel being transparent does not teach the interlayer having a haze of less than 15%, or each of the first and second intumescent layers having an amount of residual water of less than 10% by weight.
	Regarding the essentially inorganic layer, Jacquemin, in the analogous field of fireproof glazing panels (column 1, lines 5-10), discloses barrier heat convertible layers of a hydrated metal salt material formed on either side of a polymeric interlayer (Fig. 1, column 5, lines 20-25). The hydrated metal salts including for example sodium silicate (column 3, lines 20-30), viewed as an “essentially inorganic layer” as defined in applicant’s specification page 3, lines 14-16.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the interlayer of Goelff to include a heat convertible layer, as taught by Jacquemin, to provide a fire screen which reduced infra-red radiation transmitting power (column 2, lines 50-55).
	Regarding the intumescent layer composition, Thewes, in the analogous field of fire protection coatings (0001), discloses an intumescent coating having a water content 2 parts by weight or higher (0009), overlapping the claimed residual water of less than 10% by weight.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to for the intumescent material of Goelff to be made of the intumescent coating composition of Thewes, allowing for easy application and excellent mechanical resistance (0010-0011).
	Regarding the Haze, Smith, in the analogous field of laminated glass (column 1, lines 9-10, teaches a glazing element including an interlayer film (column 3, lines 15-20). Smith teaches that the interlayer of laminates are generally required to have a transparency (i.e., light transmission) of at least 90% and a haze of less than 5% (column 4, lines 5-10), overlapping the claimed interlayer haze of less than 15% in claim 1 and total light transmission of great than 85% in claim 2.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the interlayer stack of modified Goelff to have a total light transmission of at least 90%, and a haze less than 5%, as taught by Smith as this is required to be considered suitable for architectural and transportation uses (column 4, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 4, Jacquemin teaches the essentially inorganic layer based on silicates (column 3, lines 20-30).
	Regarding claims 5 and 16, Jacquemin teaches the thickness of the layer being between 0.1 and 8 mm (column 4, lines 50-55), overlapping the claimed thickness of 0.3 to 6 mm in claim 5 and 0.3 to 3.0 mm in claim 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 6, Thewes discloses the intumescent coating consisting of a binder and intumescent agent (0015).
Regarding claim 7, Thewes teaches the binder derived from monomers or comonomers of vinyl monomers (0027-0034).
Regarding claim 8, Thewes teaches the intumescent including ammonium salts (0036), which are disclosed in applicants specification as an example thermally degradable carboxylic acid intumescent agent (see specification page 8, lines 10-20).
Regarding claim 9, Thewes discloses applying the coating to a thickness of 1000 µm (1 mm) (0104), overlapping the claimed thickness of 0.01 to 1.0 mm.
Regarding claim 10, Thewes discloses the composition further including filler material (0039).
	Regarding claim 11, Jacquemin teaches a protective stratum layer (4) provided adjacent the glass layers i.e., in the structure of Goelff in view of Jacquemin the protective layer would be arranged between the interlayer stack and each of the first and second glass sheets (Fig. 3). 
	A person of ordinary skill in the art before the effective fling date of the claimed invention would have found it obvious for the panel of Goelff to include a protective stratum (i.e., holding layer) as taught by Jacquemin, to inhibit any interaction between the glass sheets and interlayer (column 4, lines 5-10).
	Regarding claims 12 and 18, Jacquemin teaches the protective stratum including titanium oxide (column 4, lines 39-40) thus teaching layer based on a sol-gel material based on metal oxide. 
	Regarding claim 13, Jacquemin teaches a polymeric membrane (i.e., reinforcing layer) which in the structure of Goelff in view of Jacquemin would be arranged between the essentially inorganic layer and first and second intumescent layers.
	A person of ordinary skill in the art would have found it obvious to include the polymeric membrane of Jacquemin in the panel of modified Goelff, to ensure uniform distribution of heat transmitted to the other layer (column 2, lines 35-40).
	Regarding claim 15, Goelff discloses that one or more additional intumescent/vitreous plies may be incorporated in the panel (column 5, lines 45-50). Jacquemin teaches a plurality of barrier layers on each side of the polymeric layer (e.g., Fig. 4). Thus, in the combined structure of Goelff in view of Jacquemin it would be obvious to try to include a plurality of intumescent/vitreous layers on each side of the barrier layer (i.e., instant essentially inorganic layer), and separated from one another by secondary barrier layers as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
	Regarding claim 17, Thewes discloses the fillers including inorganic or organometallic fillers (0039).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goelff in view of Jacquemin in view of Smith in view of Thewes as applied to claim 13 above and further in view of Boulos et al. (US 4,771,167).
	Regarding claims 14 and 19, modified Goelff discloses the limitations of claim 13 as discussed above. Modified Goelff does not disclose the polymeric membrane comprising at least one layer based on, i.e., comprising, silica and/or titanium oxide.
	Boulos, in the analogous field of glass laminates for windows (column 1, lines 10-15), teaches an interlayer which is coated with a sol-gel coating (14) of titanium oxide and silica (column 6, lines 15-20 and column 8, lines 25-30).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the interlayer of modified Goelff to include a sol-gel coating of silica and titanium oxide as taught by Boulos, to improve the light transmittance of the laminate (column 4, lines 1-5).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 5,496,640) in view of Jacquemin et al. (US 4,071,649) and further in view of Smith (US 6,737,151).
	Regarding claim 20, Bolton discloses a fire-resistant laminate comprising at least two outer sheets of glass (11, 12), and a solid interlayer stack including a polymeric interlayer (13) and spaces (14 and 15) filled with intumescent gel material (column 2, lines 20-30 and Fig. 1). The interlayer does not contain a glass sheet (column 3, lines 55-60, Fig. 1). The glass material including annealed glass (column 6, lines 65-7) which is untempered glass.
	While Bolton teaches that the interlayer may include multiple layers of material (column 4, lines 40-45), Bolton does not disclose an essentially inorganic layer or wherein the interlayer stack has a haze of less than 15%.
	Regarding the essentially inorganic layer, Jacquemin, in the analogous field of fireproof glazing panels (column 1, lines 5-10), discloses barrier heat convertible layers of a hydrated metal salt material formed on either side of a polymeric interlayer (Fig. 1, column 5, lines 20-25). The hydrated metal salts including for example sodium silicate (column 3, lines 20-30), viewed as an “essentially inorganic layer” as defined in applicant’s specification page 3, lines 14-16.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polymeric interlayer of Bolton to include a heat convertible layer, as taught by Jacquemin, to provide a fire screen which reduced infra-red radiation transmitting power (column 2, lines 50-55).
	Regarding the Haze, Smith, in the analogous field of laminated glass (column 1, lines 9-10, teaches a glazing element including an interlayer film (column 3, lines 15-20). Smith teaches that the interlayer of laminates generally are required to have a transparency (i.e., light transmission) of at least 90% and a haze of less than 5% (column 4, lines 5-10), overlapping the claimed interlayer haze of less than 15% in claim 1 and total light transmission of great than 85% in claim 2.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the interlayer stack of modified Bolton to have a total light transmission of at least 90%, and a haze less than 5%, as taught by Smith as this is required to be considered suitable for architectural and transportation uses (column 4, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 is directed to the fire-resistant glazing unit of claim 1 wherein the interlayer stack does not comprise a glass sheet. The vitreous layer of Goelff is defined as glass that includes vitro-crystalline materials (column 3, lines 32-38). As the panel of Goelff requires the intumescent material bonded to the vitreous structural ply (column 3, lines 20-25), it would not have been obvious to modify or remove the vitreous layer from the interlayer stack of Goelff. Thus, claim 3 is allowed over the prior art.

Response to Arguments
Applicant’s arguments with respect to the rejection over independent claim 1 have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Applicant argues claim 20 is patentable over the cited references.
	It is noted that applicant’s argument over Bolton pertain to the water content which is not a property recited in independent claim 20. Applicant further argues the combination of Bolton with Thewes which has not been cited in the rejection over claim 20. 
	Lastly, it is noted that applicant argues that Thewes intumescent layer is not an essentially inorganic layer. However, again, it is noted that no such limitation is recited within claim 20 (the intumescent layers and essentially inorganic layer are completely separate layers in the stack) and Thewes is not relied upon in the rejection. Thus, the rejection of claim 20 is maintained.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781